Citation Nr: 1137618	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1958 to August 1961.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2010 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.

The RO denied entitlement to service connection for chronic myelocytic leukemia in a January 2011 rating decision.  The Veteran submitted evidence pertaining to that claim received by the Board in September 2011.  In addition, in his March 2009 VA Form 9, the Veteran stated that his benefits for hearing loss and tinnitus should have started in August 1961 rather than July 2007.  The issue of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss and tinnitus has been raised by the record, but has not been adjudicated by the RO.  The Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  An audiological examination conducted in September 2007 revealed puretone averages of 44 and 65 for the right and left ears, respectively, with speech recognition at 70 percent in the right ear and 84 percent in the left ear.


2.  An audiological examination conducted in April 2010 revealed puretone averages of 51 and 75 for the right and left ears, respectively, with speech recognition at 94 percent for the right ear and 88 percent for the left ear.

3.  At the January 2010 hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his claim of entitlement to an initial evaluation in excess of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met with regard to the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).


The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment records (STRs), and the Veteran submitted private treatment records.  In addition, the Veteran was afforded VA examinations in September 2007 and April 2010. 

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating for Hearing Loss

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled 


speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that a higher initial evaluation is warranted for his service-connected bilateral hearing loss.  Service connection was granted in the October 2007 rating decision that is the subject of this appeal, and a 10 percent evaluation was assigned, effective from May 29, 2007, the day his claim for service connection was received.  

The Board will examine the medical evidence pertinent to the rating period on appeal to determine whether an evaluation in excess of 10 percent for bilateral hearing loss is warranted.

As mentioned above, the Veteran was afforded a VA examination in September 2007.  An audiogram revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
40
50
55
LEFT
45
40
45
80
95


On the basis of the findings shown above, the Veteran's puretone averages for the right and left ear were 44 and 65 decibels, respectively.  Speech discrimination was 70 percent in the right ear and 84 percent in the left ear.  None of the results from this test fell into one of the exceptional patterns in the regulations.  Application of Table VI results in an assignment of Roman Numeral IV for the right ear and Roman Numeral III for the left ear.  Subsequent application of Table VII results in a 10 percent evaluation under 38 C.F.R. § 4.85.  Accordingly, the results of that examination do not warrant entitlement to a higher rating.

The Veteran submitted an audiogram conducted at the Costco Hearing Aid Center in February 2010.  The test results were recorded in graph form and were not numerically interpreted.  In addition, there are two different lines on the graph for air conduction results, and it is unclear which one is compatible with VA guidelines.  However, an attached page contains a graph of audiogram results from 1958 to 2010.  Assuming the 2010 results are from the Costco audiogram, it revealed the following (approximate) puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
60
62
LEFT
45
50
60
90
100

On the basis of the findings shown above, the Veteran's puretone averages for the right and left ear were 51 and 75 decibels, respectively.  However, no speech discrimination scores appear to have been recorded.  Thus, the results of the February 2010 audiogram cannot be used to determine whether an increased rating is warranted.

The Veteran was afforded another VA examination in April 2010.  An audiogram revealed the following puretone thresholds, in decibels: 






HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
60
60
LEFT
35
45
55
95
105

On the basis of the findings shown above, the Veteran's puretone averages for the right and left ear were 51 and 75 decibels, respectively.  Speech discrimination was 94 percent in the right ear and 88 percent in the left ear.  None of the results from this test fell into one of the exceptional patterns in the regulations.  Application of Table VI results in an assignment of Roman Numeral I for the right ear and Roman Numeral III for the left ear.  Subsequent application of Table VII results in a "0" percent or noncompensable evaluation under 38 C.F.R. § 4.85.  Accordingly, the results of that examination do not warrant entitlement to a higher rating.

Based on the foregoing, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for bilateral hearing loss, as the criteria for a higher rating have not been met.  

The Board has considered the Veteran's various statements in which he asserts that his hearing loss has worsened since active service and that, despite the audiological testing results, he believes he is entitled to a higher evaluation for his hearing loss disability.  He is competent to report that which he can experience or observe, and he appears to be sincere in this regard.  However, as a layperson lacking in medical training and expertise, he cannot provide a competent medical opinion regarding the severity of his bilateral hearing loss disability, including clinical evaluation of his auditory thresholds, as they relate to the criteria in the Rating Schedule.  Thus, his views are outweighed by the opinions provided by the medical professionals who discussed the Veteran's hearing loss disability and provided the relevant clinical testing to rate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran's test results do not warrant an evaluation in excess of 10 percent.


The Board also acknowledges his contention that his doctor has created a formula for calculating hearing loss disability, and believes he should be evaluated at between 50 and 60 percent.  However, VA regulations control in determining the disability evaluation assigned for the purpose of VA benefits, and the criteria for a higher rating have not been met under the applicable guidelines.  

The Board has considered whether this case warrants referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Court of Appeals for Veterans Claims has held that audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, however, the evidence does not reflect that the disability at issue has caused marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008), in which the Court held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Hence, referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

III.  Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal as to entitlement to an increased evaluation for tinnitus, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss is denied.

The claim of entitlement to an initial evaluation in excess of 10 percent for tinnitus is dismissed.



____________________________
ANDREW J. MULLEN 
023436840
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


